Case 20-10558       Doc 110     Filed 05/18/21         Entered 05/18/21 14:05:38     Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF LOUISIANA

IN RE: GUGLIELMO, JR., CAREY J.                                    CASE NO.: 20-10558
       GUGLIELMO, ASHLEY JONES
       DEBTOR(S)



                 MOTION TO WITHDRAW MOTIONS TO SELL PROPERTY
                    (This Motion Referred to Docket Numbers P-95 and P-98)


          The motion of Dwayne M. Murray (Trustee), who seeks to withdraw Motions to
  Sell Property of the Estate to Debtors, respectfully represents:

                                                  1.

         The trustee filed Motions to Sell Property of the Estate to Debtor(s) on March 25,

  2021 [P-95] and [P-98].

                                                  2.

         In the first Motion to Sell Property of the Estate to Debtor(s) [P-95], the trustee

  intended to sell to Carey J. Guglielmo, Jr. and Ashley Jones Guglielmo all the estate’s right,

  title and interest in the following property:

         60 inch LG television, miscellaneous costume jewelry, 1% interest
         in Baton Rouge Country Club, and 1% interest in Baton Rouge City Club

                                                  3.

         In the second Motion to Sell Property of the Estate to Debtor(s) [P-98], the trustee

  intended to sell to Ashley Jones Guglielmo all the estate’s right, title and interest in the

  following property:

         ¼ interest in real estate located at 619 Elmwood, Shreveport, Louisiana

                                                  4.

         A Hearing on the Motions is scheduled for May 19, 2021.
Case 20-10558        Doc 110      Filed 05/18/21      Entered 05/18/21 14:05:38         Page 2 of 2




                                                 5.

           New counsel has enrolled for debtors and has asked the trustee to cancel hearing so

  that his firm might meet with debtors to discuss these and other matters pending before the

  court.

           Wherefore, the trustee prays that the Motion to Sell Property of the Estate to Debtor(s)

  be withdrawn.

                                                                         Respectfully Submitted:

                                                           /s/Dwayne M. Murray, LSBA 18658
                                                                  Dwayne M. Murray, Trustee
                                                                  4970 Bluebonnet Boulevard,
                                                                                      Suite B
                                                                      Baton Rouge, LA 70809
                                                                   Telephone: (225) 925-1110
                                                                        dmm@murraylaw.net
